 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
358 NLRB 
No. 40
 
318
 
WP Company, LLC d/b/a The Washington Post 
and 
Washington Mailers

 
Union No. 29 Printing, 
Publishing, and Media Workers Sector of the 
Communications Workers of America, AFL

CIO.  
Case 
05

CA

0
36485 and 05

CA

0
36574
 
May 
9
, 2012
 
DECISION AND ORDER
 
B
Y 
C
HAIRMAN 
P
EARCE AND 
M
EMBERS 
H
AYES 
 
AND 
G
RIFFIN
 
On November 15, 2011, Administrative Law Judge 
Bruce D. Rosenstein issued the attached decision. The 
Acting General Counsel filed exceptions and 
a suppor
t-
ing brief, the Respondent filed an answering brief, and 
the Acting General Counsel filed a reply brief.
 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-
member panel.
 
The sole remaining issue in this cas
e is whether the 
Respondent violated Section 8(a)(5) and (1) by dealing 
directly with employees over the
ir ability to take a post
-
lunch
break on days when they have voluntarily worke
d 
through their scheduled lunch
break.
1
  
For the following 
reasons, we find 
insufficient evidence to support a fin
d-
ing of direct dealing, and we therefore adopt the judge

s 
dismissal of the complaint. 
 
For years, the Respondent has occasionally asked ind
i-
vidual employees to volunteer to wor
k through their 
scheduled lunch
break; tho
se employees who volunteered 
were allowed to take a 

post
-
lunch break

 
later in their 
shift.  The Acting General Counsel alleges that the R
e-
spondent engaged in unlawful direct dealing with ind
i-
vidual employees in an effort to induce them to forgo 
their 
pos
t
-
lunch
breaks.
 
We find that the Acting General Counsel has failed to 
produce evidence sufficient to establish a direct dealing 
violation.  An employer engages in unlawful direct dea
l-
ing when it (1) communicates directly with represented 
employees
,
 
(2) for 
the purpose of establishing or chan
g-
ing their terms and conditions of employment
, and
 
(3) to 
the exclusion of the union.
2
   
 
Here, the Acting General Counsel does not contend 
that the Respondent engaged in unlawful direct dealing 
by asking individual emplo
yees to wor
k through their 
scheduled lunch
break or by offering them overtime co
m-
pensation for doing so.  Rather, the Acting General 
                                        
   
 
1
 
The judge dismissed the allegations that the Respondent violated 
Sec. 8(a)(5) and (1) of the Act by unilaterally implementing new pol
i-
cies regarding working through lu
nch and work assignments.  The 
Acting General Counsel has not excepted to the dismissal of these 
unilateral
-
change allegations.
 
2
 
See, e.g., 
Permanente Medical Group
, 332 NLRB 1143, 1144 
(2000).
 
Counsel

s theory is that the Respondent dealt directly 
with individual employees to induce them not to take a 
post
-
lunchbrea
k after working through their scheduled 
lunchbreak.  Although the record establishes that the 
Respondent occasionally asked individual employees to 
w
ork through the scheduled lunch
break, there is no ev
i-
dence that these communications related to forgoing a 
post
-
lunchbreak.  For example, employee and union o
f-
ficer Barbara Grossman

s testimony that a supervisor had 

worked out deals

 
with employees did not establish that 
these 

deals

 
related to forgoing a post
-
lunchbreak, as 
opposed to simply working thro
ugh 
the scheduled lunch
 
reak.  Similarly, although employee and Union President 
Mark Pullium testified that he was told that he would be 

well compensated

 
for working through lunch, he was 
not told that this compensation would be in exchange for 
forgoing his 
post
-
lunchbreak.
3
  
Finally, employee Brian 
Allen Leroux

s testimony that he worked through lunch 
and received extra compensation for doing so does not 
establish that the extra compensation was in exchange for 
giving up his post
-
lunchbreak.
4
  
 
Because the A
cting General Counsel has failed to pr
o-
duce evidence sufficient to establish a direct dealing vi
o-
lation, we adopt the judge

s dismissal of that complaint 
allegation.  
 
ORDER
 
The recommended Order of the administrative law 
judge is adopted and the complaint
 
is dismissed. 
 
 
Gregory M. Beatty, Esq., 
for the Acting General Counsel.
 
Jacqueline M. Holmes, Esq. 
and
 
Thomas R. Chiavetta Jr.
,
 
Esq., 
of Washington, DC, for the Respondent
-
Employer.
 
Mark B. Pullium Sr., 
of Mechanicsville, Maryland, for the 
Charging Party
-
Union.  
 
DECISION
 
S
TATEMENT OF THE 
C
ASE
 
B
RUCE 
D.
 
R
OSENSTEIN
, Administrative Law Judge. This case 
was tried before me on September 19 and 20, 2011, in Was
h-
ington, DC, pursuant to an order consolidating cases issued by 
the Regional Director for Region 5 of 
the National Labor Rel
a-
tions Board (the Board).  The complaint, based upon original 

Union No. 29, Printing, Publishing, and Media Workers Sector 
of the Communication Workers of America, AFL

CIO 
(Char
g-
ing Party or Union), alleges that WP Company, LLC d/b/a The 
Washington Post (Respondent or Employer), has engaged in 
                                        
   
 
3
 
Pullium later clarified that he was twice asked to work through 
lunch.  The first time, he received a post
-
lunchbreak.  The second time, 
he did not receive the break but did not raise the issue with manag
e-
ment because he had already eaten during another s
cheduled break.  
 
4
 
In citing the testimony of Grossman, Pullium, and Leroux, we note 
that it was not specifically credited or discredited by the judge. Even if 
credited, however, the testimony would not change the result herein.
 
 WASHINGTON POST
 
 
 
319
 
certain violations of Section 8(a)(1) and (5) of the National 
Labor Relations Act (the Act).  The Respondent filed a timely 
answer to
 
the complaint denying that they had committed any 
violations of the Act.
 
Issues
 
The complaint alleges that the Respondent violated Section 
8(a)(1) and (5) of the Act when in or around November 2010,
1
 
it implemented a new lunch policy regarding working thr
ough 
lunch without prior notice to the Union, and without affording 
the Union an opportunity to bargain with the Respondent co
n-
cerning the conduct and/or the effects of this conduct.  Add
i-
tionally, in or around the same time, the Respondent bypassed 
the Un
ion and dealt directly with bargaining unit employees 
regarding working through lunch under the new policy.  Lastly, 
the Respondent in or around January 2011, unilaterally impl
e-
mented a new policy regarding work assignments without n
o-
tice or bargaining wit
h the Union.  
 
On the entire record,
2
 
including my observation of the d
e-
meanor of the witnesses, and after considering the briefs filed 
by the Acting General Counsel and the Respondent, I make the 
following
 
F
INDINGS OF 
F
ACT
 
I
.
 
JURISDICTION
 
Respondent, a De
laware limited liability company, with its 
principal office and place of business in the District of Colu
m-
bia, has been engaged in the publication of the Washington 
Post, a daily newspaper.  Respondent in conducting its business 
operations derived gross re
venues in excess of $200,000, su
b-
scribed to various interstate news services, including the Ass
o-
ciated Press, published various nationally syndicated features, 
including The Color of Money, and advertised nationally and 
sold products including insurance fr
om Allstate Corporation.  
Respondent admits and I find that it is an employer engaged in 
commerce within the meaning of Section 2(2), (6), and (7) of 
the Act and that the Union is a labor organization within the 
meaning of Section 2(5) of the Act.  
 
II
.
 
AL
LEGED UNFAIR LABOR P
RACTICES
 
A. Background
 
Since at least 1986, the Union has been the designated Se
c-
tion 9(a) exclusive collective
-
bargaining representative of the 

recognized as such by the Employer
.  This recognition has been 
embodied in successive collective
-
bargaining agreements, the 
most recent of which was effective from May 18, 1998, to May 

-
bargaining agreement; rather, they commenced nego
tiations for 
a successor collective
-
bargaining agreement in 2003, and ult
i-
mately reached a comprehensive tentative agreement in D
e-
                                        
   
 
1
 
All dates are in 2010
,
 
u
nless otherwise indicated.
 
2
 

Charging Party off
-
the record bargaining notes and proposals, no exhi
b-
its subject to the Order were introduced into the record (ALJ Exh. 1).  
 
cember 2009 (GC Exh. 3).
3
  
That agreement, however, was 
rejected on two separate occasions in January and April 2010, 
by the u
nion membership, and presently no successor colle
c-
tive
-
bargaining agreement exists between the parties (R. Exh. 
22

25).  Accordingly, the Respondent informed the Union that 
the comprehensive tentative agreement was their last, best, and 
final contract offe
r.  
 
The mailroom, which is the department involved in this pr
o-
ceeding, sits operationally between the press room, where the 
papers are printed, and the circulation department, that delivers 
the papers.  The Respondent employs approximately 400 e
m-
ployees i
n its mailrooms to collate, assemble, and prepare the 
newspaper for distribution.  The bargaining unit is comprised of 
journeyman mailers, mailroom helpers, and utility mailers.
4
  
The Respondent also employs approximately 200 individuals 


force on a daily basis to insert flyers manually into each bu
n-

c-
tive
-
bargaining unit (GC Exh. 2, sec. 6 and 7), and are preclu
d-
ed from performing bargain
ing unit work as described in se
c-

-
bargaining agreement.   
 
In accordance with the expired collective
-
bargaining agre
e-
ment, employees work 7 hours, exclusive of a 30
-
minute no
n-
paid lunch period, 5 days a week.  Durin
g the workday, e
m-
ployees are entitled to three paid 15
-
minute breaks, one paid 
15
-
minute coffee break for a total of 1 hour daily, and two paid 
5
-
minute wash
-
up breaks.  Section 14(b) of the expired agre
e-
ment provides that the present practice providing fo
r a coffee 
break, wash
-
up times, a break between doubleheader shifts, 15 
minutes for monthly chapel meetings, and time to get lunch 
when it is necessary to work through lunch shall be continued.
5
 
                                        
   
 
3
 
During the summer of 2
006 and 2007, the parties had a number of 

The parties met again in August 2009, and it was at that time that the 
Respondent, due to financial challenges especially in decreasing print 
ad
vertising revenue and reduced circulation in daily and Sunday new
s-
papers, was forced to close its College Park, Maryland production 
operations.  The collective
-
bargaining sessions that commenced in 
August 2009, and continued through December 2009, ultimate
ly pr
o-
duced the comprehensive tentative agreement.
 
4
 
The mailers operate the collating machines, the helpers operate 
rolling stock to move products, and the utility mailers perform either 
mailer or helper work depending on production needs.  
 
5
 
Due to oper
ational needs and when equipment malfunctioned, a 
practice was established where employees were requested by their 
foreman to work through lunch and were compensated for doing so.  If 
employees then wanted time to get lunch they were permitted to do so.  
N
o set time limit was established nor does one appear in the parties past 
and present collective
-
bargaining agreements (GC Exh. 2, 
s
ec. 14(b)
;
 
R. Exh. 3, 
s
ec. 26).  While a few of the foremen permitted 15

20 
minutes to get lunch, this occurred on an iso
lated basis.  Indeed, the 
record confirms that other foremen permitted less time and no firm 
practice was established that ripened into a term and condition of e
m-
ployment concerning the length of time permitted to get lunch.  The 
record also establishes th
at some employees who worked through lunch 
did not seek or request time to get lunch either because they previously 
took lunch during one of their paid breaks or skipped lunch on days that 
they worked through lunch.  The record further shows that no employ
ee 
was disciplined if they declined the request of a foreman to work 
through lunch.  
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
320
 
B. The 8(a)(1) and (5) Allegations
 
1. Implementation of the 
new lunch policy
 
The Acting General Counsel alleges in paragraph 6 of the 
complaint that in or around November 2010, Respondent i
m-
plemented a new lunch policy regarding working through lunch 
without affording prior notice to the Union and affording it the 
opportunity to bargain with the Employer with respect to this 
conduct, and the effects of this conduct.  The Acting General 
Counsel further clarified this alleged violation by arguing that 
the practice of permitting employees who worked through 
lunch to ha
ve a 20
-
minute period to then get lunch ripened into 
a term and condition of employment that cannot be changed 
without notice and bargaining with the Union.  
 
Facts
 
On October 28, 2009, the Union filed a grievance alleging 

on the run of press (ROP) 

-
bargaining agreement 
(Sec. 14(b)) by not giving an employee who worked through 
lunch an allotted amount of time to get something to eat and 
requested to meet in an effort to resolve the
 
matter (R. Exh. 32).  
 
On November 10, the Union filed a grievance alleging that a 
practice has been established that if an employee works through 
lunch they are entitled to a 20
-
minute period to get lunch and 
this practice is not being followed (GC Exh. 
6).  
 
On February 24, 2011, the Union filed a grievance alleging 
that mailroom managers were soliciting employees to work 
through lunch and were not providing them the opportunity to 
get lunch once they completed the work (GC Exh. 7). 
 
Discussion
 
Section 1
0(b) of the Act precludes the issuance of a co
m-

than six months prior to the filing of the charge with the Board 

Although the General Cou
nsel may rely on evidence outside the 

complaint in which the operative events establishing the viol
a-
tion occurred more than 6 months before the unfair labor pra
c-
tice charge has been filed and ser
ved.  
Allied Production Wor
k-
ers Union Local 12 (Northern Engraving Corp.), 
337 NLRB 16 
(2001).  The statute of limitations under Section 10(b) begins to 


ce can be actual or 
constructive.  Thus, the Board has found sufficient notice to 


i-
cating that the Act had been violated.  
Moeller B
ros. Body 
Shop, 
306 NLRB 191, 192

193 (1992).  The burden of showing 
that a charging party was on notice of a violation of the Act is 
on the Respondent.  
A&L Underground, 
302 NLRB 467, 468 
(1991).  
 
The charge in Case 
0
5

CA

0
36485, that alleges the impl
e-
mentation of a new lunch policy, was filed on March 7, 2011, 
and a copy was served on the Respondent on March 8, 2011.  
To satisfy its burden under Section 10(b), the Respondent has 
to show that the Union knew or could have known by the exe
r-
cise of reasona
ble diligence before September 7 that it was 

getting lunch after they worked through their regular lunch 
period.  In the particular circumstances of this case, I find that 
the Union had notice of any
 
alleged change in the policy of 
permitting employees to get lunch pursuant to its October 28, 
2009 grievance that raised this issue. 
 
Additionally, the Union admitted that at no time between 
O
c
tober 2009, and the present date, did they ever request the 
Re
spondent to negotiate over any new lunch policy including 
permitting employees to enjoy a 20
-
minute period to get lunch 
assuming that they worked through their regular lunch period.  
While the Acting General Counsel argues that in certain ci
r-
cumstances a g
rievance can serve as a request to negotiate, I 
reject the proposition in this case for the following reasons.  
First, while the Union requested to meet for the purpose of 
resolving the matter in the October 28, 2009 grievance, it 
framed the request under 

c-
tive
-
bargaining agreement and did not reference a request to 
negotiate over terms and conditions of employment.  Second, in 
the November 10 grievance, the Union did not request to meet 
or negotiate with the Respondent. 
 

request to bargain, need not be made in any particular form, or 
in haec verba, so long as the request clearly indicates a desire to 
negotiate and bargain on behalf of the employees in the appr
o-
priate unit concerning wages, hours,
 
and other terms and cond
i-

Marysville Travelodge, 
233 NLRB 527, 
532 (1977) (quoting 
Al Landers Dump Truck, Inc., 
192 NLRB 
207, 208 (1971)), enfd. sub nom. 
NLRB v. Cofer, 
637 F.2d 
1309 (9
th
 
Cir. 1981).  Here, no such clear request to n
egotiate 
and bargain on behalf of employees has been made in either the 
2009 or 2010 grievance, particularly noting that the Union was 
previously aware of alleged violations of the lunch policy when 
employees worked through lunch.  
 
I further find that the
 
Acting General Counsel did not co
n-
clusively establish that the Respondent made any changes to the 
existing policy that permitted employees after working through 
lunch to get something to eat for the following reasons.  First, 
the record shows that there a
re approximately 53 salaried for
e-

where the mailroom employees work.  While the Acting Ge
n-
eral Counsel alleges that the new lunch policy was unilaterally 
implemented in November 2010, the evidence pr
esented to 
support this assertion is not persuasive.  For example, repr
e-
sentatives of the Union that testified during the hearing, such as 
James Forsythe and Barbara Grossman could only point to a 
small number of the 53 salaried foremen that were not adher
ing 
to the policy of permitting employees to get something to eat 
after they worked through lunch.  Indeed, Grossman testified 
that after November 2010, the practice of permitting employees 
to get something to eat after they worked through lunch conti
n-
ued 
under a majority of the foremen, some of whom permitted 
20 minutes to get lunch.  She further testified that while most 
foremen permitted employees to get lunch, the period was less 
than 20 minutes, but only a small number of foremen disco
n-
tinued the pract
ice.  Grossman testified that on all occasions 
that she was requested and agreed to work through lunch after 
November 2010, her foreman always permitted her time to get 

 WASHINGTON POST
 
 
 
321
 
operational needs, that sh
e has regularly requested employees 
to work through lunch and while none of her assigned emplo
y-
ees has requested to get something to eat after working through 
their lunch, she would permit an employee to get something to 
eat if they requested it. 
 
Second, 
I note the provision in the expired collective
-
bargaining agreement that provides in Section 14(b), that the 
practice of granting time to get lunch when it is necessary to 
work through lunch shall be continued.  Significantly, no sp
e-
cific amount of time to
 
get something to eat is set forth in that 
section of the agreement.  Thus, I find that no new lunch policy 

the Acting General Counsel established that a small number of 
the 53 salaried foremen i
n the mailroom were not adhering to 
the provisions of Section 14(b), but the majority of foremen 
were doing so.  Such evidence, standing alone, does not amount 
to a material change in terms and conditions of employment 
that requires a bargaining obligation
 
under the Act.
 
Under these circumstances, and based on the discussion 
above, I find that the Respondent did not violate Section 8(a)(1) 
and (5) of the Act as alleged in paragraph 6 of the complaint.  
 
2. Bypass of the Union and dealing directly with emplo
yees 
 
The Acting General Counsel alleges in paragraph 7 of the 
complaint that the Respondent bypassed the Union and dealt 
directly with its employees in the unit regarding working 
through lunch under the new policy.
 
Facts 
 

ence in support of this a
l-

n-
formed her that he had worked out deals with employees who 
agreed to work through their lunch.  Union President Pullium 
testified that he worked through lunch on two occasi
ons after 
November 2010.  He was permitted to get something to eat 
after working through lunch on the first occasion and the s
e-
cond time he was paid 15 minutes of overtime even though he 
had previously eaten his lunch.
 
Discussion  
 
Section 8(a)(5) of the A
ct provides that an employer co
m-
mits an unfair labor practice by refusing to bargain collectively 
with the exclusive representative of its employees.  The duty to 
bargain is defined in Section 8(d).  The obligation to bargain in 

minimum recognition that the statut
o-
ry representative is the one with whom the employer must deal 
in conducting negotiations, and that it can no longer bargain 

General Electric Co., 
150 NLRB 192, 194 (1964), enfd. 4
18 F.2d 736 (2
nd
 
Cir. 
1069), cert. denied 397 U.S. 965 (1970).  Indeed, it is not 
enough that the employer communicates with its employees 
about wages, hours, or working conditions; such communic
a-
tion must be made with the intent to, or for the purpose of,
 
ci
r-
cumventing bargaining with the union.  
Emhart Industries, Inc., 
297 NLRB 215, 225 (1989).  The Board in 
Permanente Med
i-
cal Group, Inc., 
332 NLRB 1143, 1144 (2000), citing 
Southern 
California Gas Co., 
316 NLRB 979 (1965) held that in order to 
prove unla
wful direct dealing in violation of Section 8(a)(5) of 
the Act the following criteria must be established:
 
 
(1) the employer was communicating directly with union
-
represented employees; (2) the discussion was for the purpose 
of establishing or changing wag
es, hours, and terms and co
n-

bargaining; and (3) such communication was made without 
notice to, or to the exclusion of the union.
 
 
In 
Emhart
, the Board found that an employer did not engage 
in direct
 
dealing even though it conducted several mandatory 
employee meetings, without notice to the union, on procedures 
for productivity and quality control, topics that were also the 
subjects of ongoing negotiations with the union.  Since the 
employer was not p
romising any benefits in these meetings to 
the exclusion of the union, the Board held that its intent was not 
to undermine the union and thus there was no unlawful direct 
dealing.
 
Under these circumstances, and particularly noting that no 
material changes 
in conditions of employment were established 
or implemented with respect to the lunch policy, it cannot be 
found that the Respondent bypassed the Union and dealt direc
t-
ly with employees regarding working through lunch as alleged 
in paragraph 6 of the compl
aint.  
E.I. DuPont de Nemours & 
Co., 
301 NLRB 155 (1991) (Board held that employees unde
r-
stood that their participation in the video was voluntary and that 

a-
tional status).  
 
3. Unilateral imple
mentation of work assignments
 
The Acting General Counsel alleges in paragraph 8 of the 
complaint that in or around January 2011, the Respondent i
m-
plemented a new policy regarding work assignments without 
prior notice to the Union and affording it the oppor
tunity to 
bargain with the Employer with respect to this conduct, and the 
effects of this conduct.  
 
Facts
 
On August 3, 1999, the Union filed a grievance asserting that 


ark, MD facility violated Section 6 of 

-
bargaining agreement as these employees 
were performing bargaining unit work.  On September 21, 
1999, the Union referred the underlying grievance to arbitr
a-
tion.  The Respondent defended its co
nduct by arguing that the 

some time and it did not intend to change the practice. 
6
 
 
By letter dated September 27, 1999, the Respondent replied 


grievance and pointed out that the mailroom has been making 


-
bargaining agre
e-
ment was signed in May 1998.  The Union ultimately de
cided 
not to refer the matter to arbitration.  
 
On November 24, 2009, the Union filed a grievance alleging 

n-
                                        
   
 
6
 
The 1991

1997 collective
-
bargaining agreement between the pa
r-

put complete bundles on two design
ated lines at each of the Respon
d-

-
p
.
 
2, 
s
ec. 3(b)).  
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
322
 
dles onto skids which is bargaining unit work that should be 
performed by helpers (R. Ex
h. 17).
 
On September 1, the Union filed a grievance alleging that 


-
bargaining agreement (R. Exh. 1).  Forsythe testified that this is 
th
e same issue (stacking behind the tying machines) that the 
Charging Party was concerned about when it filed the subject 
unfair labor practice charge and is alleged in paragraph 8 of the 
complaint.  
 
On November 3, the Union filed a grievance alleging that 
the 


-
bargaining agre
e-
ment (GC Exh. 4).  
 
On March 1, 2011, the Union filed a grievance asserting that 

ers on the lines 
and taking them off the press lines in violation of Section 6 and 

-
bargaining agreement (GC 
Exh. 5).  
 
None of the grievances filed by the Union in 2010 or 2011 
have been referred to arbitration.  
 
Discu
ssion
 
First and foremost, it is noted that the Acting General Cou
n-
sel did not introduce any evidence in its case in chief that the 
Respondent, as alleged in paragraph 8 of the complaint, impl
e-
mented a new policy regarding work assignments in and around 
Jan
uary 2011.  For this reason alone, it cannot be established 
that the Respondent violated Section 8(a)(1) and (5) of the Act 
concerning this allegation.
7
  
I further find, based on the reasons 
discussed below, that the Respondent did not violate Section 
8(a)
(1) and (5) of the Act regarding the implementation of a 
new policy regarding work assignments as alleged in paragraph 
8 of the complaint.  
 
The charge in Case 
0
5

CA

0
36574, that alleges the impl
e-
mentation of a new policy regarding work assignments, co
n-
cer

work.  That charge was filed on April 20, 2011, and a copy was 
served on the Respondent on April 26, 2011.  To satisfy its 
burden under Section 10(b), the Respondent has to show that 
the Union kne
w or could have known by the exercise of re
a-
sonable diligence before October 20, that it was aware of the 

placement and removal of complete bundles on the conveyor 


r-
cumstances of this case, I find that the Union had notice of any 

perform the work of placing or removing complete bundles 
from the conveyor belts or press li
nes pursuant to the grievan
c-
es it filed on August 3 and November 24, 1999, and September 
1, that raised the same or similar issues.  Under these circu
m-
stances, the April 20, 2011 charge is untimely and the underl
y-
ing allegation must be dismissed.  
El Paso 
Elec. Co., 
355 
NLRB 558 (2010) (filing a grievance over the same practice 
                                        
   
 
7
 
The Acting General Counsel conceded that if he did not introduce 
evidence on the record regarding a January 11, 2011 unilateral change 
in work assignments, those allegations 
could be dismissed.  
 
more than 6 months before filing its unfair labor practice 
charge is grounds for finding the charge untimely).
 
Additionally, the Union admitted that at no time between 
August 1999, a
nd the present date, did they ever request the 

r-
forming bargaining unit work.  While the Acting General 
Counsel argues that in certain circumstances a grievance can 
serve as a request to negotiat
e, I reject the proposition in this 
case for the following reasons.  First, while the Union requested 
to meet for the purpose of resolving the matter in the August 3 
and November 24, 1999 grievances, it did not do so in the 
grievance filed on September 1. 
 
Moreover, any request to meet 
with the Respondent was framed under the provisions of the 

-
bargaining agreement and did not reference a 
request to negotiate over terms and conditions of employment.  
McGraw
-
Hill Broadcasting Co., Inc., 
35
5 NLRB 1297 (2010) 


to bargain need not be made in any particular form, or in haec 
verba, so long as the request clearly indica
tes a desire to neg
o-
tiate and bargain on behalf of the employees in the appropriate 
unit concerning wages, hours, and other terms and conditions of 

Marysville
 
Travelodge, 
233 NLRB 527, 532 
(1977) (quoting 
Al Landers Dump Truck, Inc., 
192 NLRB
 
207, 
208, (1971), enfd. sub nom. 
NLRB v. Confer, 
637 F.2d 1309 
(9
th
 
Cir. 1981).  Here, no such clear request to negotiate and 
bargain on behalf of employees has been made in either the 
2009 or 2010 grievances particularly noting that the Union was 
previou

unit work.  
 
The Respondent further defends its conduct and asserts that 
no policy changes regarding work assignments were impl
e-
mented requiring a bargaining obligation, that the parties ba
r-
gained to a 
good
-
faith impasse on the terms of a successor co
l-
lective
-
bargaining agreement with some or all of the alleged 
changes being encompassed in there preimpasse bargaining 
proposals, and that the Union, based on past practice, clearly 
and unmistakably waived i
ts right to bargain over any changes 

 
Section 8(a)(5) of the Act makes it unlawful for an employer 
to make unilateral changes to benefits that are mandatory su
b-
jects of bargaining without negotiations with t
he exclusive 
collective
-
bargaining representative of its employees.  
NLRB v. 
Katz, 
369 U.S. 736 (1962).  Therefore, an employer may not 
make unilateral changes in conditions of employment unless 
the union expresses a clear and unmistakable waiver of its ri
ght 
to bargain.  
American Broadcasting Co., 
290 NLRB 86, 88 
(1988); 
California Pacific Medical Center, 
337 NLRB 910 
(2002).  
 

relinquishes its right to bargain about a matter. . . . When a 
union waive
s its right to bargain about a particular matter, it 
surrenders the opportunity to create a set of contractual rules 
that bind the employer, and instead cedes full discretion to the 
employer on that matter.  For that reason, the courts require 



Department of the Navy, Marine 
Corps Logistics Base v. FLRA, 
962 F.2d 48, 57 (D.C. Cir. 
 WASHINGTON POST
 
 
 
323
 
1992).  Waiver of a statutory right may be evidenced by ba
r-
gaining history, but the Boar
d requires the matter at issue to 

negotiations.  
Davies Medical Center, 
303 NLRB 195, 204 
(1991).  Failure to mention a mandatory subject of bargaining 
does not constitute a waiver of the right 
to bargain; rather, the 

r-

Elizabethtown Water Co., 
234 
NLRB 318, 320 (1978).  
 
The Board has relied upon several factors in assessing 
whether a clear and unmistakable 
waiver exists: (1) language in 
the collective
-

l-
ings, (3) relevant bargaining history, and (4) other bilateral 

Joh
n-
son
-
Bateman, 
295 NLRB 180, 184

187 (19
89); 
American D
i-
amond Tool, 
306 NLRB 570 (1992).  The party asserting the 
waiver bears the burden of establishing the existence of the 
waiver.  
Pertec Computer, 
284 NLRB 810 (1984).  
 
The record conclusively establishes that during negotiations 
prior to th

-
bargaining 
agreement on May 18, 2003, and through December 16, 1999, 
when the parties reached a comprehensive tentative agreement 
(GC Exh. 3),
8
 
there were numerous instances when the issue of 



e-

-
bargaining notes fully support this asse
r-
tion (R. Exh. 8 at p. 7, R. Exh. 9 at pp. 7
,
 
and 19, R. Exh. 10 at 
p
p.
 
2, 19, and 21, R. Exh. 11 at p
p
.
 
3, 4, 7, and 13, R. Exh. 12 at 
p
p.
 
2, 3, and R. Exh. 13 at p
.
 
TWP007470).  Moreover, the 
parties agreed to include in Section 7 of the comprehensive 
tentative agreement the results of their negotiations permitting 

ned the placing of co
m-
plete bundles on, and unstacking of complete bundles from, the 
conveyor lines (GC Exh. 3).  
 
Therefore, I find that the Union waived any right to engage 
in negotiations over the allegations alleged in paragraph 8 of 
the complaint.    
 
In determining whether there was an impasse in negotiations, 
one begins with the proposition that the burden of establishing 
an impasse rests on the party asserting it, in this situation, the 
Respondent.  
North Star Steel Co., 
305 NLRB 45 (1991).  A 
lead 
case on this issue, 
Taft Broadcasting Co., 
163 NLRB 475, 
478 (1967), stated:
 
 
Whether a bargaining impasse exists is a matter of judgment.  
The bargaining history, the good faith of the parties in negot
i-
ations, the length of the negotiations, the importanc
e of the i
s-
sues as to which there is disagreement, the contemporaneous 
understanding of the parties as to the state of negotiations are 
all relevant factors to be considered In deciding whether an 
impasse in bargaining existed.
 
 
In regards to the last of t


if either negotiating party remains wiling to move further t
o-
                                        
   
 
8
 
While the parties continued to meet on a sporadic basis between 
2003 and 2009, no substantial progress was made until the comprehe
n-
sive tentative agreement was reached in December 2009.
 
ward an agreement, this would support a finding of no impasse.  
In 
Hi
-
Way Billboards, Inc., 
2
06 NLRB 22, 23 (1973), the 

y-
mous with a deadlock; the parties have discussed a subject or 
subjects in good faith, and despite their best efforts to achieve 
agreement with respect to such, neither par
ty is willing to move 

AMF Bowling Co., 
314 NLRB 
969, 978 (1994), citing 
Pillowtex Corp., 
241 NLRB 40 (1979), 
and 
PRC Recording Co., 
280 NLRB 615 (1986), the Board 
stated that it has defined an impasse as the point in time
 
during 
negotiations when the parties are warranted in assuming that 
further bargaining would be futile and when both parties b
e-

 
Applying these cases to the lengthy negotiations between the 
Respondent and th
e Union in an effort to reach a successor 
collective
-
bargaining agreement, I find that the Respondent has 
sustained its burden of establishing that an impasse existed in 
April 2010, when the union membership rejected for the second 
time the last, best, and
 
final contract offer proffered by the R
e-
spondent.  
 
As background to this finding, the record establishes that the 
parties engaged in protracted and difficult negotiations for a 
successor collective
-
bargaining agreement commencing in 
March 2003 (prior to 
the expiration of their collective
-
bargaining agreement on May 18, 2003), up to and including 
December 16, 2009, when the parties reached a comprehensive 
tentative agreement subject to ratification by the union me
m-
bership.  There is no dispute that the uni
on membership rejec
t-
ed the comprehensive tentative agreement on two occasions, 
and the Respondent made it crystal clear in a letter dated April 
20 that the comprehensive tentative agreement is the Emplo
y-

rms will not 
improve with time (R. Exh. 24).  I also note that on April 1, the 
Union submitted revised proposals to the Respondent, however, 

t-

R. 
Exh
s
. 18 and 21).  Likewise, those proposals did not change the 
provisions of Section 7 of the comprehensive tentative agre
e-

placing of complete bundles on, and unstacking of complete 
bundles f
rom the conveyor lines (R. Exh
s
. 7 and 8).  The last 
formal negotiating session between the parties occurred on 

-
bargaining notes of that date (R. Exh. 20).  Those notes confirm 
that the Respondent did 

o-
posals.  
 
The record establishes, and all parties agree, that no add
i-
tional proposals have been exchanged by the parties since April 
1, and no additional collective
-
bargaining sessions have been 
scheduled or held.
 
Under t
hese circumstances, I conclude that the parties were 
at the end of their rope and hopelessly at impasse in their neg
o-
tiations to reach a successor collective
-
bargaining agreement.  
GATX Logistics, Inc., 
325 NLRB 413 (1998).  Therefore, I find 
that Section 
7 in the comprehensive tentative agreement priv
i-

the placing of complete bundles on, and unstacking of complete 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
324
 
bundles from the conveyor lines without engaging in negoti
a-
tions with the Union (
GC Exh. 3). 
 
The Respondent further argues that a unilateral change made 
pursuant to a longstanding practice is essentially a continuation 
of the status quo and not a violation of Section 8(a)(5) of the 
Act.  
Courier
-
Journal, 
342 NLRB 1093, 1095 (2004). 
 
I
n this regard, the Respondent conclusively established that 

complete bundles on and the unstacking of complete bundles 
from the conveyor lines had existed for many years prior to the 
allegation 
in paragraph 8 of the complaint that a new policy 
was implemented regarding work assignments.  Indeed, the 
record confirms that the Union raised this issue in grievances 

work and that the work
 
being challenged by the Union has a
l-

Haddon Craft
s-
men, Inc., 

the employer violated Section 8(a)(5) by transferring certain 
insert work to nonunit employees bec
ause the record esta
b-

same type of work in the past).  Moreover, the parties agreed in 
negotiations leading to the comprehensive tentative agreement 

rm the disputed 
work (GC Exh. 3, 
s
ec. 7).
 
For all of the above reasons, I find that the Respondent did 
not violate Section 8(a)(1) and (5) of the Act as alleged in par
a-
graph 8 of the complaint. 
 
C
ONCLUSIONS OF 
L
AW
 
1. Respondent is an employer engaged in co
mmerce within 
the meaning of Section 2(2), (6), and (7) of the Act.
 
2. The Union is a labor organization within the meaning of 
Section 2(5) of the Act.
 
3. The Respondent did not unilaterally implement a new 
lunch policy regarding working through lunch, did
 
not bypass 
the Union and deal directly with bargaining unit employees 
regarding the new lunch policy nor did it implement a new 
policy regarding work assignments without notice to or ba
r-
gaining with the Union.  Therefore, the Respondent did not fail 
and r
efuse to bargain collectively and in good faith with the 
Section 9(a) representative of its employees within the meaning 
of Section 8(d) of the Act, in violation of Section 8(a)(1) and 
(5) of the Act. 
 
On these findings of fact and conclusions of law and o
n the 
entire record, I issue the following recommended
9
 
ORDER
 
The complaint is dismissed.  
 
                                        
   
 
9
 
If no exceptions are filed as provided by Se

Rules and Regulations, the findings, conclusions, and recommended 
Order shall, as provided in Sec. 102.48 of the Rules, be adopted by the 
Board and all objections to them shall be deemed waived for all pu
r-
poses.
 
 
 
